FILED
                             NOT FOR PUBLICATION                            JAN 25 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



ELMER COTTON,                                    No. 10-16742

               Plaintiff - Appellant,            D.C. No. 2:10-cv-00492-RLH-
                                                 PAL
  v.

CITY OF LAS VEGAS; CLARK                         MEMORANDUM *
COUNTY TREASURER,

               Defendants - Appellees.



                    Appeal from the United States District Court
                             for the District of Nevada
                     Roger L. Hunt, District Judge, Presiding

                            Submitted January 17, 2012 **

Before:        LEAVY, TALLMAN, and CALLAHAN, Circuit Judges.

       Elmer Cotton appeals pro se from the district court’s summary judgment in

his 42 U.S.C. § 1983 action concerning the City’s demolition of structures on his

property. We have jurisdiction under 28 U.S.C. § 1291. We review de novo the


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
district court’s summary judgment and statute of limitations determination.

Hernandez v. Spacelabs Med., Inc., 343 F.3d 1107, 1112 (9th Cir. 2003). We

affirm.

      The district court properly dismissed as untimely Cotton’s claims concerning

the City’s alleged failure to provide proper notice regarding the demolition of

structures on his property and the assessment of abatement fees because Cotton

filed this action more than two years after his claims accrued. See Fink v. Shedler,

192 F.3d 911, 914 (9th Cir. 1999) (federal courts apply the forum state’s personal

injury statute of limitations for § 1983 claims); Perez v. Seevers, 869 F.2d 425, 426

(9th Cir. 1989) (per curiam) (Nevada’s statute of limitations for personal injury

claims is two years) (citing Nev. Rev. Stat. § 11.190(4)(e)). Furthermore, Cotton

failed to establish a basis for equitable tolling, see Nev. Rev. Stat. § 11.250

(Nevada’s tolling statute), or equitable estoppel, see Cheqer, Inc. v. Painters &

Decorators Joint Comm., Inc., 655 P.2d 996, 998-99 (Nev. 1982) (listing elements

of equitable estoppel).

      The district court did not abuse its discretion by denying Cotton’s motion to

conduct discovery. See Hallett v. Morgan, 296 F.3d 732, 751 (9th Cir. 2002) (trial

court’s broad discretion to deny discovery “will not be disturbed except upon the

clearest showing that [the] denial of discovery result[ed] in actual and substantial


                                           2                                      10-16742
prejudice to the complaining litigant” (citation and internal quotation marks

omitted)).

      Cotton’s remaining contentions are unpersuasive.

      AFFIRMED.




                                          3                                     10-16742